         Case 1:20-mj-00057-DAR Document 1-1 Filed 04/08/20 Page 1 of 3



                                    STATEMENT OF FACTS

        On Tuesday, April 7, 2020, at approximately 10:20 p.m., members of the Metropolitan
Police Department (MPD) Sixth District received a call for a suspicious person at 514 Ridge Road
Southeast in Washington D.C. The location is an apartment building. Upon arrival, officers made
contact with the caller, a resident of the apartment building, who reported that individuals were
staying in apartment 312, when the apartment is supposed to be vacant. The officers made their
way up the stairs and made contact with an individual later identified as Jonathan Lattimore
(Defendant Lattimore). Defendant Lattimore was wearing a black coat and had a backpack on his
person.

         As soon as Defendant Lattimore saw the officers, he ran up the stairs in the hallway in front
of apartment 312. Officers attempted to detain Defendant Lattimore, but he attempted to pull away
from officers. As he did so, Defendant Lattimore was reaching into the backpack in his possession
to retrieve an item while struggling with officers. Officer Gonzalez was able to grab the backpack
and feel that the backpack contained a large firearm while struggling with Defendant Lattimore.
Defendant Lattimore became assaultive and continued to reach for the firearm inside of the
backpack. Defendant Lattimore was yelling for an unknown person to open the apartment door of
apartment 312. An adult male then opened the door to the apartment and released a large pit bull
from the apartment. Officer Vanterpool feared for his safety and was able to OC spray the pit bull,
causing the animal to flee down the stairs away from officers.

        While Officer Vanterpool was interacting with the pit bull, Officer Gonzalez was able to
get the backpack off of Defendant Lattimore and fully secure the backpack with the firearm, but
Defendant Lattimore was able to escape into apartment 312 and he closed the door. The officers
called for backup. Officer Kelvin Smith responded and found Defendant Lattimore lying on the
ground outside of the building, underneath the window to apartment 312, appearing incoherent
and delirious. Defendant Lattimore appeared to have jumped out of the third floor window of the
apartment in an attempt to elude police custody. Defendant Lattimore was placed under arrest and
was transported to the hospital for treatment from the fall.

        A firearm was recovered in the backpack that was recovered from Defendant Lattimore
and he was placed under arrest. The firearm was determined to be a Desert Eagle, silver Magnum
Research, .44 magnum caliber handgun with a serial number of 43206708. When it was recovered,
it was loaded with eight (8) rounds in the magazine and no round in the chamber. There are no
firearm or ammunition manufacturers in the District of Columbia, therefore the firearm and
ammunition in this case would have traveled in interstate commerce. Additionally, a check of the
firearm’s serial number revealed that it was reported stolen from New Carrollton, Maryland in
January 2020.

       A criminal history check of Defendant Lattimore through the National Crime Information
Center confirmed that the defendant has a prior felony conviction in the United States District
Court for the District of Maryland, Criminal Case No. 09-CR-444-002 for Unlawful Possession of
a Firearm. The defendant was sentenced to one hundred and twenty (120) months for this
conviction and is currently still on supervision for this conviction. Therefore, the defendant was
           Case 1:20-mj-00057-DAR Document 1-1 Filed 04/08/20 Page 2 of 3



aware at the time of this incident that he has a prior conviction for a crime punishable by more
than one year.
       Search incident to the arrest of Defendant Lattimore for the firearm possession, the
following was found on the person of Defendant Lattimore. Several of these items were recovered
by the arresting officers on scene, and others were discovered while hospital staff were treating
Defendant Lattimore in the presence of officers at the hospital. The items were all on the
defendant’s person.

           Clear bag containing a rock like substance weighing 16.7 grams including packaging
            that field tested positive for Cocaine base – recovered by MPD officers on scene.
           Clear bag containing a powder substance weighing 13.7 grams including packaging
            that field tested positive for Heroin – recovered at the hospital.
           Green bag containing a rock like substance weighing 11.2 grams including packaging
            that is suspected crack cocaine – recovered at the hospital.
           Clear bag containing a white powder substance weighing 9.8 grams including
            packaging that is suspected powder cocaine – recovered at the hospital.
           Clear bags containing pink Oxycodone pills weighing 2 grams including packaging
            that were identified by head stamp identifier – recovered at the hospital.
           Yellow bag containing a rock like substance weighing 6.8 grams including packaging
            that field tested positive for Cocaine base – recovered at the hospital.
           Multiple plastic zip lock packages frequently used to package narcotic sales –
            recovered by MPD officers on scene.
           A digital scale frequently used to weight narcotics before and after sale – recovered by
            MPD officers on scene.
           $1154.26 U.S. Currency in denominations consistent with that of narcotic sales –
            recovered by MPD officers on scene.

        The amount of cocaine and crack cocaine recovered and the circumstances of their
recovery, including the way they were packaged, the presence of narcotics packaging and a
scale, the amount of money recovered and the presence of a firearm, all indicate that the drugs
were possessed with the intent to distribute as opposed to possession for personal use. The
recovery of an illegally possessed, loaded firearm in a backpack on the defendant’s person in
addition to the drugs and money possessed on the defendant’s person indicates that the firearm
was possessed in furtherance of the drug trafficking offense, in particular to protect the value of
the drugs and money possessed by the defendant.

        Officer Gonzalez was present for the initial contact of Defendant Lattimore, the
investigation and the arresting officer of Defendant Lattimore.



                                              _________________________________
                                              OFFICER JUAN GONZALEZ
                                              METROPOLITAN POLICE DEPARTMENT
        Case 1:20-mj-00057-DAR Document 1-1 Filed 04/08/20 Page 3 of 3




Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on April 8, 2020.




                                                   ___________________________________
                                                   DEBORAH A. ROBINSON
                                                   U.S. MAGISTRATE JUDGE
